          21-10503-scc              Doc 8          Filed 03/22/21 Entered 03/22/21 09:21:55                                 Notice of Ch11
                                                            Mtg C/P Pg 1 of 2

 Information to identify the case:

 Debtor         127 Westchester SQ Restaurant LLC
                D.B.A. Shanghai Red                                                         EIN:   82−2751203

                Name

 United States Bankruptcy Court     Southern District of New York                           Date case filed for chapter:       11      3/17/21

            21−10503−scc
 Case number:

Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20




For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at pacer.uscourts.gov).

The staff of the bankruptcy clerk's office and the office of the U.S. Trustee cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                        127 Westchester SQ Restaurant LLC D.B.A. Shanghai Red


  2. All other names used in the
     last 8 years


  3. Address                                   127−129 Westchester Square
                                               Bronx, NY 10461

  4. Debtor's attorney                         Norma E. Ortiz
      Name and address                         Ortiz & Ortiz, LLP                                        Contact phone 718−522−1117
                                               35−10 Broadway
                                               Suite 201                                                 Email: email@ortizandortiz.com
                                               Astoria, NY 11106

  5. Bankruptcy clerk's office                 One Bowling Green                                          Office Hours: Monday − Friday 8:30 AM − 5:00
      Documents in this case may be filed      New York, NY 10004−1408                                    PM
      at this address.
      You may inspect all records filed in                                                                Contact phone 212−668−2870
      this case at this office or online at    Clerk of the Bankruptcy Court:
      pacer.uscourts.gov.                      Vito Genna                                                 Date: 3/22/21


  6. Meeting of creditors                                                                            Location:
                                              April 28, 2021 at 02:30 PM
      The debtor's representative must
      attend the meeting to be                                                                       Teleconference *ONLY*, Contact UST's
      questioned under oath.                  The meeting may be continued or adjourned to a later
      Creditors may attend, but are not       date. If so, the date will be on the court docket.     Office for direction,
      required to do so.                                                                             https://www.justice.gov/ust−regions−r02

                                                                                                           For more information, see page 2 >




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
          21-10503-scc             Doc 8          Filed 03/22/21 Entered 03/22/21 09:21:55                                     Notice of Ch11
                                                           Mtg C/P Pg 2 of 2
Debtor 127 Westchester SQ Restaurant LLC D.B.A. Shanghai Red                                                                 Case number 21−10503−scc


  7. Proof of claim deadline                  Deadline for filing proof of claim:                           Not yet set. If a deadline is set, the court will
                                                                                                            send you another notice.
                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.

                                              All Proofs of Claim must be filed electronically on the Court's website or mailed
                                              to the court at the address listed in section 5.
                                              Your claim will be allowed in the amount scheduled unless:
                                              • your claim is designated as disputed, contingent, or unliquidated;
                                              • you file a proof of claim in a different amount; or
                                              • you receive another notice.
                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.
                                              You may review the schedules at the bankruptcy clerk's office or online at pacer.uscourts.gov.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If 523(c) applies to your claim and you seek to have it exempted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                           page 2
